WOODLEY, Commissioner.
Appellant was convicted of the felony offense of driving a motor vehicle upon a public highway while intoxicated after he had been previously convicted of a misdemeanor in so driving while intoxicated. The jury assessed the punishment at 90 days in jail and a fine of $100 and judgment and sentence duly pronounced and entered.
No notice of appeal is found in the record, in the absence of which we have no ■ jurisdiction to enter any order except to dismiss the appeal.
The appeal is dismissed.
Opinion approved by the Court.